Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 07/15/2021 is acknowledged.  The traversal is on the ground(s) that Groups I-IV share the same common technical feature.  Applicant argues that the MyoD+Pax7- cells of Zammi are not derived from iPSCs and are satellite cells and are not pluripotent stem cells from which the myogenic precursors of the insant invention are derived. This is not found persuasive because the special technical feature common to the groups is not a pluripotent stem cell. THe claim set includes multiple methods and multiple products  and while various claims depend from other various methods or product claims, the common feature to each of them is a myogenic progenitor cell, which is known in the art.
The requirement is still deemed proper and is therefore made FINAL.

Priority
	Priority for claims 5-10 and 15 to EP16169396.5 is denied as support for the lack of expression of genes recited in claims 5 and 15 is not found. The effective filing date for claims 5-10 and 15 is that of PCT/NL2017/05029, 05/12/2017. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7,9,13,15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 is unclear in use of the latent term “obtainable”. It is not clear if the cells need only to be capable of being obtained by the recited method or if the cell is one that is obtained by the method. 
Claims 7 and 8 are unclear as they appear to recite limitations recited in parent claims. For example, “cultural expansion of said at least one isolated C-Met+ and Hnk1- myogenic progenitor starting cell is already part of claim 7 as it depends from clbaim 5, which depends from claim 1, which requires isolation of a CC-met+  and Hnk1- myogenic progenitor followed by expansion. Similarly, claim 8 recites a Wnt agonist, which is covered in claim 1 by recitation of CHIR. 
Claim 13 is unclear a “said synthetic culture medium” lacks antecedent basis. There are multiple culture steps using synthetic culture medium in claim 1. 
Claim 15 is unclear in reciting “of a cell culture of claim 3” as claim 3 is drawn to a single cell culture. It would appear that claim 15 should recite “the cell culture of claim 3”.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites the genus Wnt agonist and /or a glycogen synthase kinase 3 beta inhibitor which is more broad than the recitation of CHIUR in parent claim1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 requires the presence of FBS, which is already recited in parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 5-10 and 15 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by van der Wal (2017, published online 03/14/2017; IDS).
Priority for claims 5-10 and 15 to EP16169396.5 is denied as support for the lack of expression of genes recited in claims 5 and 15 is not found. The effective filing date for claims 5-10 and 15 is that of PCT/NL2017/05029, 05/12/2017. 
At page 102, col. 2, van der Wal taught use of the methods of Borchin (2013; IDS) which culture of hiPSCs (claim 9) in FBS, 3M CHIR99021 (claim 8) for 4 days followed by ITS containing 20 ng/ml of FGF3 for 14 days. Cells were then isolated using FACS sorting (claim 10) and HNK-;C-Met+ cells were obtained. van der Wal taught improving yields of myogenic progenitors by expanding and inducing proliferation of the C-Met+;Hnk-1- cells (claim 7) with 100ng/mL FGF. van der Wal taught that virtually all cells expressed MyoD (at least 90% as recited in claim 5; claim 15). van der Wal does not teach that at least 50% of the cells are Pax7- or wherein they do not express one or more of the genes listed in claims 5 and 10; however, because van der Wal teaches the same methods claimed and taught in the specification to result in at least 50% Pax7- cells (at least 70% in claim 6; claim 15), absent evidence to the contrary, it is held to be an inherent characteristic of the derived cell population of van der Wal. 
 
Claims 3-4, 11-12 and 14 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by USPGPUB 20150299659 (‘659) as evidenced by Kim (2013, Sem Cell Res Ther, 4:147, pages 1-11).


‘659 taught culture of pPSCs with CHIR99021 for 4 days (para 254), followed by culture in the presence of FBS and FGF2 for 2 weeks, followed by culture in ITS for 17 days followed by sorting by FACS for C-Met+; Hnk1- myogenic progenitor cells. Claim 4 recites further limitation to the process and is included in this rejection. The cells are expandable because they can expand in culture (claim 14). Para 247 teaches that the cells were present at a concentration of 10^7 cells /mL (claim 11).

Conclusion
The prior art of record and not relied upon is considered pertinent to applicant's disclosure: 
Borchin (2013; IDS) and US20160299659 (IDS) are not relied upon as they fail to teach expansion of isolated C-Met+; Hnk-1- myogenic precursors. While expansion was known (Clegg, 1987; IDS), Clegg, in assaying for an optimal concentration of FGF, used concentrations ranging between 10 and 25 ng/mL and not use the recited 90-110 ng/mL of FGF2. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shelton (2014, Stem Cell Reports, 3:516-529) taught the robust skeletal myogenesis of hESCs and mESCs using CHIR to induce mesoderm,FGF2 treatment to expand the MPC population, and N2-mediated terminal differentiation. Shelton focused on optimization . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632